Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
	While French Patent No. 3034831 to Vigier discloses a brake pad 5 (see Figure 5) for a disk brake assembly (see Figure 1) comprising a lining 6 made of friction material and a plate 7 supporting the lining 6, wherein the lining 6 comprises: a friction face (i.e., the face of lining 6 which contacts the disc 2) and a fastening face (i.e., the face of lining 6 which contacts back plate 7), a rear edge located on the side where the disk 2 is able to come out and interface with the pad 5 when the disk 2 rotates in a direction of forwards travel of the vehicle, and a front edge (see Figure 5), an inner edge and an outer edge (see Figure 5), and a collection groove 9 that opens into the friction face and is arranged close to the rear edge (see Figure 5), the plate 7 including a hole (see Figure 3 and the hole in back plate 7) in fluid communication with the collection groove 9, the hole being connected to a source of negative pressure via communication means, wherein the lining 6 includes a rear region 31 including the rear edge and the collection groove 9 (see Figure 3), and a front region 35 including the front edge, the front region 35 including a chamfered portion 19 such that an area of a friction surface of the front region 35 increases as a thickness of the front region 35 decreases (see Figure 5) and German Patent No. 19846887 to Foesel discloses a brake pad having a lining 3 with a collection groove 5 which opens out onto one of either an inner edge and an outer edge of the lining (see Figure 1), neither of these references taken either alone or in combination disclose that the collection groove extends between an open end and 
	Upon further reconsideration by the examiner and in light of applicant’s remarks filed December 16, 2021, regarding Foesel, applicant correctly points out that Foesel does not disclose the newly claimed features of Claim 1, because in Foesel, there is a single continuous groove which opens onto both the internal edge and the external edge and which does not have a blind end. One of ordinary skill in the art, in view of Foesel, would not be led to modify the groove of Vigier so that it opens onto one of either the internal edge or the external edge and has a blind end, since the Foesel reference teaches that the existence of a groove opened to both edges serves to better collect the dust (col. 2 lines 46-54 of Foesel).  In addition, Vigier teaches away from amending the collection groove based on the teaching of Foesel.  For example, Vigier clearly specifies that a purpose of the back portion 32 of the lining is so that it does not get ripped off under the friction from the disk, and that this is the reason why the back
portion 32 is chamfered 19 (page 5 lines 12-19). Thus, one of ordinary skill in the art would therefore not be led to extend the groove until it opens onto an edge because that would weaken the back portion 32 of the lining.
	It is for all these reasons that applicant’s invention now defines over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        01/25/22